Citation Nr: 1746926	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for delirium.

3.  Entitlement to service connection for residuals of heat stroke.


REPRESENTATION

Veteran represented by:	Valerie Price, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1995.  The Veteran served during the Gulf War Era and was stationed in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2017, the Veteran testified in a videoconference hearing before the undersigned.  A copy of the hearing transcript is associated with the record.

The Veteran filed a Notice of Disagreement (NOD) in connection with the RO in connection with additional claims including:  depression, posttraumatic stress disorder (PTSD), insomnia, eating disorder, sarcoidosis, gastroenteritis, hearing loss, mesothelioma, sinus condition, right foot disability, right leg disability, and low back disability.  A Statement of the Case (SOC) has been issued regarding the Veteran's PTSD and sarcoidosis.  Documentation explaining the adjudication process has been issued in the above claims.  Thus, the record shows that the RO processed the Veteran's NOD.  Therefore, the Board declines to take jurisdiction over these issues at this time.

The issue of service connection for residuals of heat stroke is addressed in the REMAND portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Hypertension manifested during the Veteran's service and is shown to be presumptively caused by military service.

2.  A diagnosis of delirium has not been rendered at any time during the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for delirium have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veteran contends that the physician for his delirium VA examination had a conflict of interest.  See VA Form 9, dated January 2014.  He asserts that the examining professional's personal relationship with the Veteran's treating physician created a conflict of interest.  After a review of the evidence of record, the Board finds that the VA examiner had a rational opinion, supported with medical knowledge and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, there is no indication of any bias in the examiner's report.  Therefore, the Board finds the VA examination adequate and declines to order a subsequent examination for this issue.  

The Veteran has not raised any additional concerns with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Presumptive service connection can be established based upon continuity of symptomatology for those chronic diseases set forth in 38 C.F.R. § 3.309(a). 38 C.F.R. §§ 3.307(a)(2)-(3), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Presumptive service connection is also available to Veterans who served during the Persian Gulf War and exhibit objective indications of a qualifying chronic disability that manifested during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  See 38 U.S.C.A. § 1154 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).  The evidence demonstrates that the Veteran served in Iraq and is appropriate for consideration based upon this presumptive service connection.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317(e) (2016).

A.  Hypertension

The Board first turns its attention to the Veteran's claim for service connection for hypertension.

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).  

The Veteran has a diagnosis of hypertension and he requires medication for treatment of this diagnosis.  See VA Treatment Notes, dated October 2003 and June 2016.  As such, the Board finds that the first Holton element has been met.

With regard to the second element, the Veteran had no reports of abnormal blood pressure or vascular abnormalities on his entrance physical examination.  During service, multiple elevated blood pressure readings were noted with a diastolic blood pressure in excess of 90.  See Service Treatment Records (STRs) dated April 1990, July 1992, and February 1993.  Therefore, the Board finds that the second Holton element has been met.

With regard to the third element, hypertension is a chronic condition that, manifesting within one year of service, is entitled to presumptive service connection.  38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2016).  As noted above, the evidence demonstrates that the Veteran's elevated blood pressure began during service, with diastolic readings in excess of 90 on multiple occasions after entrance, but within one year of separation.  38 C.F.R. §§ 3.307(a) (3), 3.309(a), 4.104 (2016).  Additionally, the Veteran has demonstrated continuity of symptomatology in the way of elevated blood pressure since the onset of hypertensive symptoms.  See VA Treatment Notes, dated October 2003 and June 2016.  The evidence of the progression of hypertension, beginning during the Veteran's time in service, combined with the absence of a negative nexus opinion from the record, enables the Board to conclude that the third and final Holton element has been met with regard to this claim.  38 C.F.R. §§ 3.307(a) (3), 3.309(a), 4.104 (2016); see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Thus, resolving doubt in favor of the Veteran, the Board finds that his hypertension is causally related to service.  As such, service connection is warranted in this case.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Delirium

The Board next turns to the Veteran's claims for entitlement to service connection for delirium.  Service connection based on any theory of entitlement is not warranted without a current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence demonstrates that the Veteran has no current diagnosis of delirium.

In October 1988, the Veteran was admitted to the infirmary with severe heat stroke and transient delirium.  The Veteran was treated with cooling and hydrating mechanisms.  He "rapidly defervesced and...totally resolved his...mental status and neurological abnormalities."  See STRs, dated October 1988.  Subsequent service treatment records (STRs), VA records, and private treatment records report no recurrence of heat stroke or neurological/mental status abnormalities associated with heat stroke.  

The May 2012 VA examiner reported that any delirium was less likely than not attributable to the Veteran's in-service heat stroke, as delirium is a condition driven by an underlying medical condition, such as the Veteran's heat stroke, and that it is reversible upon resolution of the underlying cause.  The examiner noted that the record reflected that the Veteran's symptoms of delirium had resolved upon discharge from the hospital in 1988 and that the Veteran had had no symptoms of delirium in approximately 24 years.  The examiner is a licensed medical provider, rendering the examiner competent.  There is no objective evidence that the examiner lacks credibility.  Given the consistency of the VA examination with the evidence of record, the Board affords the examination significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the Veteran's statements, reports of residuals of delirium, and assertions of his own knowledge of his stated delirium.  Although the Board finds that the Veteran is competent to assert his subjective cognitive and emotional symptoms, he is not competent to diagnose the etiology or causation of these symptoms, as he has not presented evidence to demonstrate that he has medical expertise to competently diagnose a cognitive disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999).  Moreover, the evidence of record does not support that the Veteran has a diagnosed disability of delirium during the period on appeal.  Therefore, with regard to the existence of a delirium disability, the Board affords his statement limited probative weight.

As there is no evidence of delirium as a current disability, service connection for delirium as a disability must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The presumption in favor or Persian Gulf War Veterans does not apply in this case, as the evidence does not demonstrate symptoms consistent with an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a) (2016).

As previously stated, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for delirium is denied.


REMAND

The Board now turns to the Veteran's claim for residuals of heat stroke.  Although the Board sincerely regrets the additional delay that this may cause, further development is warranted.

The VA must provide an examination when the evidence shows: (1) A current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for the VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board has considered the required elements in consideration of the Veteran's claim of residuals of heat stroke.  With regard to the first element, the Veteran was diagnosed with a heat stroke in July 2012.  The Board notes that in a September 2013 appointment with a treating provider, the Veteran stated that his worker's compensation was to end on August 6.  He asserted that he had a heat stroke at work as his workplace was not air conditioned, he got hot at work, and subsequently had a heat stroke.  

The Veteran suffered a heat stroke in August 1988.  He was admitted to the infirmary with severe heat stroke.  He was subsequently treated and discharged in completely normal condition after treatment with cold packs and saline.  The Veteran reported feeling fear of subsequent heat strokes, and he had one additional heat stroke was in 2012, 24 years after his in-service heat stroke.

There is insufficient competent evidence of record for the VA to make a decision regarding service connection in this case.  There is no opinion regarding the relationship of the heat stroke during the appellate period to service.  As such, the Veteran should be scheduled for an appropriate VA examination to assess whether a causal link exists to his 2012 heat stroke.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA medical records.  All efforts to obtain additional evidence must be documented in the electronic record.

2.  With any necessary assistance from the Veteran, obtain and associate with the record any outstanding private medical records.  All efforts to obtain additional evidence must be documented in the electronic record.

3.  After undertaking the development listed above to the extent possible and any additional records are associated with the claims file, obtain an appropriate VA examination concerning the Veteran's history of heat stroke and any residual effects thereof.  The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.

After reviewing the claims file and examining the Veteran, the examiner should address the following:

a)  Note all residuals of heat stroke.

b) Is it as likely as not (a fifty percent probability or greater) that the Veteran's heat stroke in August 2012, or any other heat stroke since active service, was caused by the Veteran's active service, to include the heat stroke that was incurred in August 1988?

b)  Is it as likely as not (a fifty percent probability or greater) that the Veteran's heat stroke in August 1988 made it more likely that the Veteran would suffer an additional heat stroke beyond what would be expected in the general population whom had not suffered a prior heat stroke?

The examiner's attention is invited to the circumstances surrounding the Veteran's 2012 heat stroke.  Veteran stated that his 2012 heat stroke occurred at work.  See VA Treatment notes, dated September 2013.  He reported that his workplace was not air conditioned, he got overheated at work, and that he subsequently had a heat stroke.  Id.

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

	If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

	The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

	4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


